HANEY, P. J.
(concurring). In addition to the reasons stated by Judge CORSON, I think the judgment appealed from should be revised, because of the fund levied on was in the possession and under the control of the federal government, and was not subject to attachment or levy, notwithstanding the department regulations under which it was held in trust may have conflicted with the acts of Congress providing for the sale of the land from which it was derived. The material facts are simple and undisputed. • Plaintiff held a judgment against White. White had a *23claim against the government, and the circuit court attempted to' compel the payment of such claim to a creditor of the claimant. Defendant was merely the agent of the government. His possession was its possession. If defendant’s notice of this action was notice to the government, the court proceeded without authority, because the United States cannot be ¡summoned as a garnishee. 14 Am. & Eng. Ency. Daw, 814. If the government was without notice, it would not be bound by the attachment, and the judgment of the circuit court would afford no- protection to- the bank Hence the action should have been dismissed on the motion of the learned United States district attorney, who appeared specially for that purpose.
The judgment and order appealed from are reversed.